To vacate an order striking a case from the trial docket.
Granted January 31, 1890.
The cause of action and the subject matter thereof arose in the Upper Peninsula, under a contract for building a road in that locality. Plaintiffs had commenced suit by attachment in Marquette County, but for reasons stated that suit was discontinued, and this commenced by a mutual understanding between the parties. Both plaintiffs and defendants are residents of other States. Upon an application for a struck jury the Circuit Court of its own motion struck the case from the docket, giving as his reasons therefor the following:
*343“1. That the said Circuit Court has no jurisdiction of said alleged cause.
“2. That-the consent of parties and their attorneys does not and cannot confer jurisdiction upon the court, inasmuch as all parties, both the alleged plaintiffs and the alleged defendants, are non-residents of this State.
“3. That, if jurisdiction can be conferred by consent of parties and attorneys, it does not become obligatory upon the court to entertain jurisdiction, but whether the same shall be entertained or not by the court is a matter which rests in the sound discretion of the court; and that public convenience and interest are paramount to the private convenience of the parties.
"4. That it is apparent from the facts set out that the said alleged suit is brought into the Circuit Court for the County of Wayne for the convenience of the parties and their attorneys only.”